IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rock Ferrone and Rock Airport             :
of Pittsburgh, L.L.C.,                    :
                       Appellants         :
                                          :
                v.                        :
                                          :
Dan Onorato, individually and officially; :
Dennis Davin, individually and            :
officially; Maurice Strul, individually :
and officially; Allegheny County;         :
Redevelopment Authority of Allegheny :
County; Brian D. Clark; Brian D. Clark :
and Associates; Michael Yablonski;        :
Kevin McKeegan; Meyer, Unkovic and :
Scott, L.L.P.; Alfred A. Kuehn;           :
Management Science Associates             :
Inc.; Eugene Zambrano, III; Zambrano :
Corporation; and Sky Bank                 :                   No. 1357 C.D. 2014


                                             ORDER


                 NOW, September 2, 2015, having considered appellants’ application

for reargument en banc and appellees’ responses thereto, the application is denied1.



                                                       _____________________________
                                                       DAN PELLEGRINI,
                                                       President Judge



1
    Judge McCullough did not participate in the decision of this case.